                                             Case 4:21-cv-03023-JST Document 7 Filed 06/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CATAMOUNT PROPERTIES 2018, LLC,                     Case No. 21-cv-03023-JST
                                                          Plaintiff,
                                   8
                                                                                             ORDER REMANDING CASE
                                                     v.
                                   9
                                                                                             Re: ECF No. 5
                                  10     CECILLE QUESADA PAED,
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff filed this unlawful detainer case in the San Mateo County Superior Court on July

                                  14   1, 2019. ECF No. 1 at 7. Defendant removed the case to federal court on April 22, 2021. Id. at 1.

                                  15   She claims federal question jurisdiction based on a string citation to a variety of federal statutes.

                                  16   Id. at 2-3.

                                  17           On May 18, 2021, this Court issued an order to show cause why this case should not be

                                  18   remanded for lack of federal jurisdiction, given that (1) none of the statutes cited by Defendant are

                                  19   at issue in the case, and (2) Defendant previously removed the same case and it was remanded

                                  20   after another judge of this court found no basis for federal jurisdiction. ECF No. 4 at 1-2 (citing

                                  21   Case No. 19-cv-08123-EMC, ECF No. 9).

                                  22           Defendant filed a response to the order to show cause on June 1, 2021. ECF No. 5. The

                                  23   response appears to regurgitate the same litany of federal statutes contained in Defendant’s notice

                                  24   of removal. See id. at 2-3. None of these statutes provides any basis for finding federal

                                  25   jurisdiction over the unlawful detainer claim underlying this lawsuit.

                                  26   ///

                                  27   ///

                                  28   ///
                                           Case 4:21-cv-03023-JST Document 7 Filed 06/09/21 Page 2 of 2




                                   1          Accordingly, the Court concludes that Defendant has failed to show cause. Because there

                                   2   is no federal jurisdiction, this case is now REMANDED to the San Mateo County Superior Court.

                                   3   The Clerk shall close the file.

                                   4          IT IS SO ORDERED.

                                   5   Dated: June 9, 2021
                                                                                     ______________________________________
                                   6
                                                                                                   JON S. TIGAR
                                   7                                                         United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
